IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-30805
                          Conference Calendar



RICKEY BARNES,

                                      Plaintiff-Appellant,

versus

CARLTON NETTLES, Sergeant,

                                      Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 97-CV-992-C
                      --------------------
                         August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Rickey Barnes, a Louisiana prisoner (# 119466), appeals the

magistrate judge’s judgment dismissing all remaining claims made

in his 42 U.S.C. § 1983 complaint, following a jury trial.

Referring to the testimony of various trial witnesses, Barnes

argues that the jury’s determination that defendant Carlton

Nettles did not use excessive force against him was not supported

by the trial evidence.

     The magistrate judge and this court have denied Barnes’

motion for production of a transcript of the trial at government

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-30805
                                  -2-

expense.   Because Barnes’ failure to provide this court with a

transcript of the trial prevents this court from reviewing the

merits of his appellate arguments, the appeal is DISMISSED.    See

FED. R. APP. P. 10(b)(2); Powell v. Estelle, 959 F.2d 22, 26 (5th

Cir. 1992); Richardson v. Henry, 902 F.2d 414, 416 (5th Cir.

1990); 5TH CIR. R. 42.3.2.

     APPEAL DISMISSED.